Title: To George Washington from Major General John Sullivan, 13 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear
            General Providence Septemr 13th 1778
          
          I have nothing new in this Quarter Since my Last The
            Pilots who waited on Count D Estaing call for Six Dollars pr Day I Should be glad to
            know whether the Sum ought to be allowd or whether I am to pay them or Send them to the
            Count.
          Many officers of Jacksons Detachment want to Resign as there is a great Surplusage of
            them I think it would be no Injury to the Service. I think also that if the three
              Regiments were Incorporated into one it would be a
            great Saving of Expence to the publick. I wish to know your Excellenceys mind upon the
            Several points & have the Honor to be with the most profound Respect your
            Excellenceys most obedt Servt
          
            Jno. Sullivan
          
        